Plaintiff in error, W.T. Crabtree, was convicted at the July, 1911, term of the county court of Osage county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of two hundred fifty dollars and imprisonment in the county jail for a period of three months. The Attorney General has moved to dismiss the appeal on the following grounds: "Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Osage county on the 24th day of July, 1911, and the petition in error and case-made were not filed in this court until the 18th day of October, 1911, more than 60 days after the rendition of such judgment, no order having been made extending the time within which to file petition in error and case-made in this court beyond the 60 days allowed by law." The motion is well taken and must be sustained. The appeal is accordingly dismissed.